Citation Nr: 1437100	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-26 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to October 1988, from January 1991 to June 1991, and from May 2006 to September 2007, including a period of service in Kuwait/Iraq from August 2006 to August 2007.

This matter is on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran was scheduled to appear for a hearing in January 2011, but failed to appear, and has not shown good cause as to why his hearing should be rescheduled.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.702 (2013).  

This case was previously before the Board in October 2012 when it was remanded for additional development.  It is now returned to the Board for adjudication.  


FINDING OF FACT

The weight of the probative evidence does not attribute sleep apnea to the Veteran's active duty service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.

The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran's Social Security Administration disability records as well as his own statements in support of his claim are associated with the claims file.

VA examinations with respect to the issue on appeal were obtained in June 2008, September 2010, and January 2013 in addition to an addendum opinion received in January 2013.  To that end, when VA undertakes to provide a VA examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that any inadequacy of the June 2008 and September 2010 examinations was cured by the January 2013 examination and addendum opinion, which were predicated on a full understanding of the Veteran's medical history.  Thus, the examination reports are cumulatively adequate for adjudication purposes, and provide a sufficient evidentiary basis for the appeal to be decided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).

Thus, the duties to notify and assist have been met and no further notice or assistance is required. 

Service Connection

The Veteran is claiming entitlement to service connection for sleep apnea, which he asserts began during, or is at least attributable to, his active service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

In some cases, a relationship between the present disability and the disease or injury incurred during service may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b) (2013); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  38 C.F.R. § 3.303(b) (2012); Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although sleep apnea is not one of the enumerated chronic diseases thereby permitting service connection based upon continuity of symptomatology, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Here, while the Board acknowledges that the Veteran is currently diagnosed with sleep apnea (according to his June 2008 VA examination), service connection is nevertheless not warranted.  As an initial matter, the service treatment records do not show treatment for or a diagnosis of sleep apnea during any of his three periods of active duty service.  Although he indicated he had "problems sleeping or still feeling tired after sleeping" on a post-deployment health assessment in November 2008, this health assessment is over a year after his last period of active duty service.  Moreover, it does not by itself constitute evidence that sleep apnea was present during service.
  
The Board recognizes that the evidence includes statements submitted by fellow soldiers who recalled that the Veteran used to snore while he was on active duty and that he would wake up tired.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), a diagnosis of sleep apnea falls outside the realm of common knowledge of a lay person, but requires specific studies in order to properly assess and diagnose the disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the Board does not conclude that the mere fact that the Veteran snored necessarily represents sleep apnea.  

The Board also places great probative value in the observations by the VA examiners on a few salient points.  First, while the January 2013 VA examiner opined that he "cannot state without pure speculation as to when onset of sleep apnea occurred,"  he also pointed out that the Veteran's snoring and sleep apnea symptoms did not have a sudden onset, but may have worsened over a long period of time.  Indeed, the lay statements from the Veteran's fellow soldiers indicate the onset was anywhere from 17 to 22 years prior while the Veteran's own statement implies when they began.  In fact, the Board recognizes that it would be impossible to identify precisely when such a disorder began.  

However, the Board also notes the observation by the VA examiner in September 2010 that the Veteran's weight increased significantly from the time of his first period of active duty to his last.  As was noted by the VA examiner, it is likely that his obesity is the primary cause of his sleep apnea, and there is no evidence to suggest that this weight gain occurred solely during active duty or that it occurred because of such service.  When weighing the fact that the Veteran's weight and snoring increased over a 20-year period, during which time he served on active duty for less than 2 of those years, it is simply unreasonable to conclude that his active duty service had any real role in his sleep apnea.  

In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine, but finds it inapplicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
B. THOMAS KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


